461 So.2d 209 (1984)
John DE FELICE, Appellant,
v.
MOSS MANUFACTURING, INC., Appellee.
Nos. 84-558, 84-586.
District Court of Appeal of Florida, Third District.
December 18, 1984.
Rehearing Denied January 22, 1985.
*210 Stephen Cahen, Miami, for appellant.
Simon, Schindler & Hurst and Thomas M. Pflaum, Miami, for appellee.
Before HENDRY, HUBBART and DANIEL S. PEARSON, JJ.
PER CURIAM.
The summary judgment entered in favor of Moss Manufacturing, Inc. on its counterclaim is affirmed. The summary judgment entered in favor of Moss on DeFelice's complaint is affirmed insofar as it adjudges that the employment contract between the parties does not specifically obligate them for a definite term of employment, is therefore terminable at will, and does not support DeFelice's claim for salary. See Maguire v. American Family Life Assurance Co., 442 So.2d 321 (Fla.3d DCA 1983), rev. denied, 451 So.2d 849 (Fla. 1984); Roy Jorgensen Associates, Inc. v. Deschenes, 409 So.2d 1188 (Fla. 4th DCA 1982). See also Wright & Seaton, Inc. v. Prescott, 420 So.2d 623 (Fla. 4th DCA 1982). However, we reverse the summary judgment insofar as it precludes DeFelice from recovering the "guaranteed bonus" of $2,000, which, according to the contract, was "to be paid during December 1981," since the contract does not clearly and unequivocally provide that DeFelice would be entitled to the bonus only if he was employed through December 1981, and Moss has not otherwise conclusively shown that such was the intent of the parties. Accordingly, DeFelice's claim for the bonus amount is remanded to the trial court for further proceedings.
Affirmed in part; reversed in part.